Citation Nr: 0936925	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for bilateral peripheral 
neuropathy, upper extremities, to include as secondary to 
diabetes mellitus, type II. 

2. Entitlement to service connection for bilateral peripheral 
neuropathy, lower extremities, to include as secondary to 
diabetes mellitus, type II. 

3. Entitlement to an increased rating for diabetes mellitus 
type II, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to November 
1988. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cheyenne, Wyoming, which denied an increased rating for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling and further denied service connection for bilateral 
peripheral neuropathy of the upper and lower extremities. 


FINDINGS OF FACT

1. Bilateral peripheral neuropathy of the upper extremities 
was not first shown during service or within the first post-
service year, and the medical evidence of record does not 
show that any current bilateral peripheral neuropathy of the 
upper extremities is otherwise related to any disease or 
injury in service, including as secondary to the service-
connected diabetes mellitus, type II. 

2. Bilateral peripheral neuropathy of the lower extremities 
was not first shown during service or within the first post-
service year, and the medical evidence of record does not 
show that any current bilateral peripheral neuropathy of the 
lower extremities, is otherwise related to any disease or 
injury in service, including as secondary to the service-
connected diabetes mellitus, type II. 

3. The Veteran's service connected diabetes mellitus, type 
II, is manifested by requiring insulin and a restricted diet, 
with no evidence of a regulation of activities.    




CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy of the upper extremities 
was not incurred in or aggravated by active service, may not 
be presumed to be so incurred, and is not proximately due a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Bilateral peripheral neuropathy of the lower extremities 
was not incurred in or aggravated by active service, may not 
be presumed to be so incurred, and is not proximately due a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

3.  The criteria for an evaluation greater than 20 percent 
for the diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004). However, the notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided the appellant pre-adjudication 
notice by letters in October 2005 and January 2006.  These 
letters, substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate an increased rating 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

The letters did not identify the evidence necessary to 
substantiate the service connection claims.  Moreover, 
although the provisions pertaining to service connection were 
later provided in a statement of the case, no subsequent 
adjudication occurred.  Thus, there is defective notice here 
that has not been properly cured.  However, the record shows 
that the Veteran had a phone conversation with the RO in 
January 2006 in which the RO noted his pending service 
connection claims, reviewed the evidence of record and asked 
if there was any further information that needed to be 
obtained, which he stated that there was not.  In light of 
this, any notice deficiency is found to be harmless error, as 
the Veteran clearly indicated the absence of additional 
outstanding evidence.

The notification in this case also failed to advise the 
Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
However, no new disability rating or effective date for award 
of benefits will be assigned as the claims for service 
connection for bilateral peripheral neuropathy upper and 
lower extremities were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In sum, the notice errors did not affect the essential 
fairness of the adjudication because VA has obtained all 
relevant evidence and the Veteran has demonstrated actual 
knowledge of what was necessary to substantiate the claim. 
Specifically, 
the representative demonstrated actual knowledge of the 
requirement for the next higher rating in the rating schedule 
in her argument that the Veteran's instructions to exercise 
daily constituted a regulation of activities.  The 
representative also listed the Veteran's symptoms to 
establish service connection which she argued required 
further development.  These statements indicate actual 
knowledge of the requirements to establish service connection 
and for an increased rating, and the availability of any 
additional process. 

Regarding the duty to assist, VA has obtained service 
treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

In conclusion, VA has substantially complied with the notice 
and assistance requirements and the Veteran is not prejudiced 
by a decision on the claim at this time.

Service Connection 

The Veteran seeks service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, secondary to 
his service connected diabetes mellitus, type II.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic'. When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a). See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's service treatment records are negative for any 
findings, complaints or treatment of peripheral neuropathy of 
the upper or lower extremities.  The service treatment 
records show right hand pain following a trauma in October 
1967; complaints of pain in the neck and shoulders, including 
pain radiating from the right shoulder into the right upper 
extremity following a motor vehicle accident in July 1973 
diagnosed as muscle strain; two complaints of pain in the 
right and left leg after strenuous exercise or while playing 
sports; reported injury of the forth finger on the left hand 
in February 1980; and a complaint of tightness in the neck in 
November 1984.  There were no complaints or treatment of 
muscle weakness, atrophy, numbness or radiating pain in the 
upper or lower extremities.  Separation examination in July 
1988 showed normal findings and no neurologic complaints were 
raised in the accompanying report of medical history.  

Post-service treatment records show that in December 1988 he 
complained of pain in his left shoulder but denied any 
numbness or tingling, which was diagnosed as muscle strain of 
the neck.  A January 1991 hospital discharge report for 
treatment of seizures noted normal neurologic findings.  
Sometime in July or August 1995 he had a lipoma removed from 
his right thigh.  In June 1998 the Veteran had radiating pain 
in his right shoulder, diagnosed as degenerative joint 
disease of the acromio-clavicular joint for which he had 
shoulder surgery in July 1998.  At an October 1999 
occupational therapy evaluation the Veteran complained of 
numbness and tingling in his fingers with numbness in his 
hand, arm and elbow.  A Semmes Weinstein Monofilament Test 
was performed which found normal to diminished light touch on 
the left upper extremity; loss of protective sensation on the 
right upper extremity; radial side of the dorsal hand had 
diminished protective sensation; and mid dorsal forearm from 
wrist to elbow as well as lateral and medial upper arm had 
diminished protective sensation.  His symptoms were found to 
be not fully consistent with a diagnosis of only carpal 
tunnel syndrome.  In December 1999 he was diagnosed with 
carpal tunnel syndrome based on a neurological evaluation. 
However, the examiner noted there were no positive results 
with provocative tests.  In March 2000 he was referred to 
orthopedics for an evaluation for a carpal tunnel release; 
however there is no indication in the record as to whether 
the Veteran had the procedure done.  A January 2001 diabetes 
mellitus podiatry examination found a positive sensation to 
both feet by monofilament testing.  A March 2001 diabetes 
mellitus follow up found diminished pulses in both feet.  A 
July 2001 diabetic flow sheet showed he had pin prick sense, 
vibratory sense, cranial nerves, and was able to walk.  His 
foot sensation was intact on the right and left side.  The 
Veteran's treatment record is silent as to any diagnosis of 
peripheral neuropathy of the upper extremities or peripheral 
neuropathy of the lower extremities. 

At the November 2005 VA examination the Veteran complained of 
constant pain which radiates from all fingertips on the right 
hand to the right elbow which had been present for eight to 
nine months.  He also reported a constant numb like sensation 
in the mid portion of the right leg, which occurs between the 
mid tibia area to the mid thigh area.   

The examiner performed basic clinical testing.  There was no 
finding of edema at the ankles or feet with normal pedal 
pulses bilaterally.  The musculature of the right and left 
lower extremities was symmetrical and normal, and the 
musculature of the arms was symmetrical and normal.  On 
neurosensory testing of the lower extremities bilaterally, he 
maintained a 10 gram monofilament touch, vibratory sensation 
and pinprick from dull discrimination in the entire lower 
extremities to the tips of the toes.  On neurosensory testing 
of both hands he had normal pinprick from dull 
discrimination, 10 gram touch sensation, and vibratory 
sensation in all the fingers.  Deep tendon reflexes were 
symmetrical and normal.  The examiner found that there was 
insufficient clinical information for a diagnosis of 
peripheral neuropathy of the upper or lower extremities.  The 
examiner noted that the Veteran had not been diagnosed with 
peripheral neuropathy by any of his providers.  The examiner 
concluded that the Veteran's subjective complaints were not 
typical of diabetic peripheral neuropathy, and his 
examination showed that he maintained all sensory modalities 
tested in both the hands and the feet bilaterally. 

The Veteran insists that he has bilateral peripheral 
neuropathy in the upper and lower extremities due to his 
service connected diabetes mellitus; however the treatment 
records and VA examination do not contain any diagnosis of 
bilateral peripheral neuropathy, upper or lower extremities, 
notwithstanding the Veteran's complaints.  

While the Veteran currently reports arm and leg pain and 
numbness, and there is no reason to doubt the Veteran's 
credibility regarding such arm and leg pain and numbness, the 
fact remains that there are no objective medical findings of 
peripheral neuropathy for which service connection may be 
established. 

Again the Veteran does not have a current diagnosis of 
peripheral neuropathy upper extremities or peripheral 
neuropathy lower extremities.  Thus a grant of service 
connection, on either a direct, presumptive, or secondary 
basis is precluded.  Indeed, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran genuinely believes that he has arm and leg 
conditions which are caused by his diabetes mellitus, type 
II.  His factual recitation as to his symptoms is accepted as 
true.  However, as he lacks medical training and expertise, 
the Veteran cannot provide a diagnosis for the claimed 
condition, which is not a lay-identifiable disorder and thus 
his views are of no probative value.  Indeed, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the in service and post service 
treatment records and the post-service opinion provided by 
the medical professional who examined him.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the foregoing reasons, service connection for a bilateral 
peripheral neuropathy upper extremities and bilateral 
peripheral neuropathy lower extremities is not warranted.  
The preponderance of the evidence is against the claim of 
service connection for bilateral peripheral neuropathy, upper 
extremities, and bilateral peripheral neuropathy lower 
extremities; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



Increased Ratings 

The RO granted service connection for diabetes mellitus type 
II in January 2002 assigning a 20 percent evaluation.  In 
September 2005 the Veteran filed a claim for an increased 
rating, stating that his diabetes mellitus had worsened.

The Veteran's diabetes mellitus type II is rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation. Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

Recent treatment records show that the Veteran has been 
taking insulin since September 2005.  There is no evidence 
that the Veteran's activities are regulated in any manner.  
He has been counseled about diet and exercise but he has not 
been given any restrictions on his activities nor did he 
report that he is unable to do any activity due to his 
diabetes mellitus. 

A November 2005 VA examination found that the Veteran has had 
diabetes for six years.  He was initially treated with diet 
and exercise and oral medications but started taking insulin 
in September 2005.  He currently takes 70/30 insulin, 9 units 
in the morning and 5 units in the afternoon.  Additionally he 
takes metformin 850 mg 3 times a day, Lisinopril 5 mg a day, 
and Glyburide 10 mg a day.  He has had no emergency room 
visits or hospitalizations for his diabetes in the past year.  
He does not have a history of myocardial infarction or 
coronary artery disease, no stroke, and no diagnosis of 
hypertension.  The Veteran was observed to have a normal gait 
and station and to move quickly and easily without distress.  
The examiner diagnosed insulin requiring type II diabetes 
mellitus. 

The next higher 40 percent evaluation is not warranted under 
Diagnostic Code 7913 for any portion of the rating period on 
appeal, as the medical evidence does not show the Veteran's 
diabetes mellitus type II requires regulation of activities.  
Indeed, exercise was part of his regimen, as indicated in the 
November 2005 examination report.

The preponderance of the evidence is against the increased 
rating claim for diabetes mellitus type II; there is no doubt 
to be resolved; and an increased rating is not warranted. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
diabetes mellitus, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors. The Veteran has not required frequent 
hospitalization due to service-connected disorders and marked 
interference with employment has not been shown. In the 
absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.




ORDER

Service connection for bilateral peripheral neuropathy, upper 
extremities, to include as secondary to diabetes mellitus, 
type II is denied.  

Service connection for bilateral peripheral neuropathy, lower 
extremities, to include as secondary to diabetes mellitus, 
type II is denied.   

An increased rating for diabetes mellitus type II, currently 
evaluated as 20 percent disabling, is denied.   



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


